— In a proceeding pursuant to Family Court Act § 842, the appeal is from an order of the Family Court, Westchester County (Miller, J.), dated June 25, 1985, which granted respondent’s motion to vacate an order of the same court dated January 23, 1985 and entered on respondent’s default, and set the matter of petitioner’s application for counsel fees pursuant to Family Court Act § 842 (f) down for a hearing.
On the court’s own motion, appellant’s notice of appeal is treated as an application for leave to appeal, said application is referred to Presiding Justice Mollen, and leave to appeal is granted by Presiding Justice Mollen.
Order affirmed, with costs.
Respondent’s moving papers support a finding of excusable default and the existence of a meritorious defense. Accordingly, the motion to vacate respondent’s default was properly granted. Mollen, P. J., Gibbons, Brown, Niehoff and Eiber, JJ., concur.